DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, species IIA, claims 9-17 in the reply filed on 12/06/2021 is acknowledged. Claims 1-8 and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Claims 9-17 are currently examined on the merits.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for” or a generic placeholder) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for” or a generic placeholder) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim 9 contains “an elongate member” limitation which has been analyzed under 35 U.S.C. 112(f), because they use the non-structural terms “an elongate member” coupled with functional language “moving” without reciting sufficient structure to achieve the function. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: instant claim 13 and [0040] of PGPUB US 20200407869 A1 describes that the elongate member is a tube. Therefore a tube is interpreted to be the corresponding structures.  
Claim 15 contains “a translation device” limitation which has been analyzed under 35 U.S.C. 112(f), because they use the non-structural terms “a translation device” coupled with functional language “moving the dopant receptacle” without reciting sufficient structure to achieve the function. A review of the specification shows that the 
Claim 17 recites “a translation device … the translation device is a bellows system” for moving the receptacle. Per the specification, “a bellows system” has no description of the corresponding structure associated with it. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites “the translation device is a bellows system” for moving the receptacle, but there is no corresponding structure in the specification could be identified as the “bellows system”. Claim elements “a bellows system” for moving the receptacle is limitation that invokes 35 U.S.C. 112, sixth paragraph. It is not clear which structural elements form the bellows system. Therefore, the metes and bounds of claim 17 are not readily ascertainable. For examining purpose, it is assumed that “a bellows system” refers to a bellows. Clarification and/or correction are/is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Haringer et al (US 20160017513 A1, “Haringer”), and further in view of  Javidi et al (US 20090266294 A1, “Javidi”).
Regarding claims 9 and 13, Haringer (entire document) teaches an ingot puller apparatus for producing a doped single crystal silicon ingot, the ingot puller apparatus comprising an ingot puller furnace 108 (outer housing) (fig 1, 0015-0028); an ingot puller inner chamber formed within the ingot puller furnace 108 (outer housing) (fig 1); a crucible 102 disposed within the ingot puller inner chamber (fig 1, 0015); a feeding tube 
Haringer teaches the elongate member, the dopant receptacle and the ingot puller as addressed above, but does not explicitly teach that the elongate member is movable. However Javidi (entire document) teaches a device for feeding dopant, wherein a feed tube assembly comprises a fixed tube (outer feed tube chamber) and a movable tube (elongate member) for feeding a dopant to a melt, and the movable tube (elongate member) is movable within the fixed tube (figs 1-6, 0005-0008, 0018-0023, 0030-0032 and claims 1-22). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Haringer per teachings of Javidi as an alternative design of the feeding structures in order to provide a device for feeding dopant into an apparatus for 
Regarding claim 12, Haringer/Javidi teaches that a bottom portion of the tube disposed below the dopant receptacle to direct dopant gas to a melt surface 146 (Haringer figs 1-3, 0017, 0018, 0021, 0022).
Regarding claim 14, Haringer/Javidi teaches that a valve for sealing the ingot puller inner chamber when the elongate member is withdrawn from the ingot puller inner chamber (Haringer fig 1 and 0020; Javidi figs 2, 5 and 6, 0018, 0019, 0022, 0024, 0027-0032). 
Regarding claims 15 and 16, Haringer/Javidi teaches that a translator comprising a magnet (translation device) for moving the moveable tube holding dopant (dopant receptacle) between the loading position and the feed position, and the translator (translation device) is a magnetically coupled through-wall translation unit (0023, 0025, 0026, 0030, 0032, claims 2, 15 and 20). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Haringer /Javidi as applied to claim 9, and further in view of Narushima et al (JP 2010143776 A, machine translation, “Narushima”).
Regarding claim 10, Haringer/Javidi teaches that the dopant receptacle is separated from the elongate member (the bottom extended/tube portion (supplying dopant) from a dopant feeding device 140) (Haringer fig 1), but does not explicitly teach a capsule. However Narushima teaches an apparatus for pulling crystal, wherein a structure 7 (casing/capsule) for receiving dopant is separable from an elongate tubular member 64 (figs 1-3, 0028, 0046-54). Therefore it would have been obvious that one of .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Haringer /Javidi/ Narushima as applied to claim 10 above, and further in view of  Cherko et al (WO 0186033 A1, “Cherko”).
Regarding claim 11, Haringer/Javidi/Narushima further teaches that the capsule comprises an outer capsule housing 77 (Narushima fig 3, 0036, 0038); and a partitioning portion 76 (weir) disposed within the outer capsule housing 77 (Narushima fig 3, 0038), the weir forming a passage 30 (channel) for dopant gas to pass through (Narushima fig 3, abstract, 0035, 0038, 0039, 0049-0051 and 0054-0055), the weir having an upper end and a lower end (Narushima fig 3 0036 and 0038), the upper end being open (Narushima fig 3), a cylindrical member 8 (annular chamber) disposed between the partitioning portion 76 (weir) and the ingot puller outer housing for holding solid-phase dopant (Narushima figs 1 and 3, 0021, 0042 and 0043), but does not explicitly teaches the lower end of the weir being open. However, Cherko (entire document) teaches a dopant device, wherein a sealed feeding tube assembly comprise a tube neck portion 18 (weir) having an upper end and a lower end, and the tube neck portion is within an outer tube 20 (annular chamber) (figs 2-6, pages 7-9). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Haringer/Javidi/Narushima per .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Haringer /Javidi as applied to claim 15, and further in view of Gianni et al (US 20160298259 A1, “Gianni”).
Regarding claim 17, Haringer/Javidi teaches a translation device as addressed above, but does not explicitly teach that the translation device is a bellows system. However Gianni teaches a dopant feeding device, wherein a bellows system is employed for suppling a dopant (0018-0028). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Haringer/Javidi per teachings of Gianni in order to provide suitable structural elements which can prevent air and moisture from entering the system during crystal growth (Gianni 0007, 0008 and 0018-0028).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/           Primary Examiner, Art Unit 1714